Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 10/25/2021 and claims 1-7 and 10 are now in condition for allowance.
3.	As Applicant pointed out on pages 5-10 of the response, art of record, Subhraveti, Sahita, Saunders, Barton, Xiaocheng, Li  or Jorgensen, does not teach and/or fairly suggest a process for:
“runtime monitoring  and capturing of APIs/system calls implemented by an application and generating disassembly of an executable binary of the application, wherein a list of collected events are created by capturing of control transfers in the application, wherein control transfer is implemented by inserting software hooks into the memory pages of the application process, wherein a list of collected events comprises at least one of the API/system call or the control transfer, which are transferred to a dissembler which translates machine language into assembly language, and generates a set of disassembly traces for an application executable binary, wherein the disassembly traces are validated by checking for consistency with a set of observed events that are in a memory region covered by the set of disassembly traces and checked against a list of known events produced by the application which are then combined to complete the disassembly operation on the application executable binary” and in as such a manner as recited in independent claim 1, and similarly as in independent claim 7. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193